Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 17-19 drawn to a composition comprising a peptide having the amino acid sequence FSSE) in the reply filed on June 2, 2022, is acknowledged.

Status of Claims
Claims 1-18 were originally filed on September 10, 2020. 
The amendment received on September 10, 2020, canceled claims 1-16; amended claim 17; and added new claims 19-31.
Claims 17-31 are currently pending and claims 17-19 are under consideration as claims 20-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.

Priority
The present application is a continuation of U.S. Application No. 15/532,226, filed on August 21, 2018, which claims status as a 371 (National Stage) of PCT/US15/65521 filed December 14, 2015, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/222,486 filed on September 23, 2015, and 62/090,934 filed on December 12, 2014. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 9, 2020 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Please note that the Examiner is interpreting the scope of claim 17 as open-ended requiring 100% identity to the amino acid sequence FSSE with any N-/C-terminal additions.  Therefore, the scope of claim 17 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 19, a pharmaceutically acceptable carrier “providing” a parenteral administration constitutes an intended use of the carrier.  Although the Examiner suggests language to reword claim 19 below, the scope of claim 19 is being interpreted such that the inclusion of a pharmaceutically acceptable carrier renders the composition formulated for parenteral administration.  As such, a pharmaceutically acceptable carrier of claim 19 must be in a form such that the composition is capable of parenteral administration such as a liquid. 

Examiner Comment
	The Examiner would like to suggest for claim 19 to be amended as follows.  Claim 19 recites, “wherein the pharmaceutically acceptable carrier provides a parenteral formulation”.  Although, it is clear that the inclusion of the pharmaceutically acceptable carrier in the composition results in the composition being a parenteral formulation, it is respectfully requested that claim 1 recites in the body of the claim, “wherein the composition is formulated for parenteral administration.”  Alternative claim language can also be suggested.  Appropriate correction is required.

Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth below.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.

Specifically, the amino acid sequence presented in claim 1, in the specification at paragraph [0016] and [0054], and in Figure 4 requires a sequence identifier; more specifically, the amino acid sequence of FSSE.  In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims and specification to include reference to the appropriate sequence identifier “SEQ ID NO:” in parenthesis next to any amino acid sequence having 4 or more defined amino acids. Please confirm that all peptides having 4 or more than 4 amino acid residues have sequence identifiers and are included in the sequence listing.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:

1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)

2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450

3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Drawings
Figure 4D is objected to because it depicts an amino acid sequence, i.e., FSSE, without a sequence identifier.  The SEQ ID NOs: need to be present in either the figure or the Brief Description of the Drawings.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0016] and [0054], discusses an amino acid sequence (i.e., FSSE) without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  Additionally, please include a Sequence Listing.   
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites, “[a] composition comprising a peptide having the amino acid sequence FSSE.” Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please include a Sequence Listing, as discussed in the “Sequence Compliance” section above.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 17 recites a composition comprising a peptide having the amino acid sequence FSSE.  Please see the “Sequence Interpretation” section above for the scope of claim 17.  Briefly, the scope of the amino acid sequence requires 100% identity to FSSE but the peptide can be part of a larger sequence with any N- and/or C-terminal additions.  Claim 18 is directed to where the composition further comprises a pharmaceutically acceptable carrier.  Claim 19 is directed where the composition is formulated for parenteral administration (See “Examiner Comment” above for interpretation of claim 19).  Thus, the claimed invention is directed to a product or composition of matter, which is one of the statutory categories of invention.
A GenBank reference discloses an amino acid sequence of a protease from Chlamydia trachomatis where residues 116-134 are 100% identical with elected SEQ ID NO: 44 and where residues 130-133 are 100% identical with the instantly claimed peptide amino acid sequence (See GenBank Database, Accession No. AAC68456.2, 2 pages (2014) at pg. 1) (hereinafter the “GenBank reference”) thereby constituting a peptide having the amino acid sequence FSSE as claimed in instant claim 17.  Furthermore, Zhong teaches Chlamydia proteins and fragments and methods of use in diagnostic assays (See Zhong US Publication No. 2013/0143757 A1 at abstract).  One of these fragments is SEQ ID NO: 4155, which is a 5mer having the amino acid sequence of TFSSE (See Zhong specification, paragraph [0068]; Table 6).  Zhong also teaches a composition comprising SEQ ID NO: 4155 in a pharmaceutically acceptable carrier (See Zhong specification, paragraph [0068]) where water is an exemplary pharmaceutically acceptable carrier (See Zhong specification, paragraph [0088]).  As, the instantly claimed composition comprises two naturally occurring products; namely, a fragment of a protease from Chlamydia and a pharmaceutically acceptable carrier.  Thus, claims 17-18 encompass a naturally occurring peptide fragment and pharmaceutically acceptable carrier, which are not markedly different from their naturally occurring counterpart because it conveys the same genetic information.  Therefore, the claimed invention is directed to judicial exceptions. 
These judicial exceptions are not integrated into a practical application because claims 17-18 fail to recite a practical application of the peptide and pharmaceutically acceptable carrier.  Furthermore, regarding claim 19, although the composition is formulated for parenteral administration, such a recitation does not add a meaningful limitation as it is recited at such a high level of generality without any limitation as to the practical application of the composition and is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed peptide and pharmaceutically acceptable carrier does not require a modification that is significantly more than the naturally occurring products in order to result in markedly different peptide and pharmaceutically acceptable carrier.  
Accordingly, it is the Examiner’s position that the claimed composition is directed to a “product of nature” exception without significantly more because it does not exhibit markedly different characteristics from the naturally occurring counterparts in the natural state.  Thus, the claims 17-19 encompass patent ineligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Database, Accession No. AAC68456.2, 2 pages (January 2014).
For claim 17, with respect to a composition comprising a peptide having the amino acid sequence FSSE: 
The GenBank reference discloses the amino acid sequence for a protease from Chlamydia trachomatis (See GenBank reference, pg. 1).  Residues 130-133 of the GenBank reference are 100% identical to the instant amino acid sequence FSSE.  As discussed in the “Sequence Interpretation” section above, the scope of the peptide requires 100% to FSSE but with any N- and/or C-terminal additions.  As such, the amino acid sequence disclosed by the GenBank reference is encompassed by the instantly claimed invention.  Furthermore, given that the peptide is the only required component of the instantly claimed composition, it would follow that the amino acid sequence disclosed by the GenBank reference constitutes a composition comprising a peptide having the amino acid sequence FSSE.  
Therefore, the GenBank reference anticipates instant claim 17. 

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong US Publication No. 2013/0143757 A1 published on June 6, 2013.
For claim 17, with respect to a composition comprising a peptide having the amino acid sequence FSSE:
Zhong discloses Chlamydia proteins and fragments and methods of use in diagnostic assays (See Zhong specification, abstract).  One of these fragments is SEQ ID NO: 4155, which is a 5mer having the amino acid sequence of TFSSE (See Zhong specification, paragraph [0068]; Table 6) whereby residues 2-5 of Zhong’s SEQ ID NO: 4155 are 100% identical to instant amino acid sequence FSSE.  As discussed in the “Sequence Interpretation” section above, the scope of the peptide requires 100% to FSSE but with any N- and/or C-terminal additions.  As such, Zhong’s SEQ ID NO: 4155 is encompassed by the instantly claimed invention.  Furthermore, given that the peptide is the only required component of the instantly claimed composition, it would follow that Zhong’s SEQ ID NO: 4155 constitutes a composition comprising a peptide having the amino acid sequence FSSE.  Therefore, the disclosure of Zhang satisfies the claim limitation as recited in instant claim 17.

For claim 18, with respect to where the composition further comprises a pharmaceutically acceptable carrier:
Zhong also discloses a composition comprising SEQ ID NO: 4155 in a pharmaceutically acceptable carrier (See Zhong specification, paragraph [0068]) where PBS and water are exemplary pharmaceutically acceptable carriers (See Zhong specification, paragraph [0088]).  Therefore, the disclosure of Zhong satisfies claim limitation as recited in instant claim 18.

For claim 19, with respect to where the pharmaceutically acceptable carrier provides a parenteral formulation:
As discussed in the “Claim Interpretation” section supra, the inclusion of a pharmaceutically acceptable carrier in the composition renders the composition being formulated for parenteral administration.  Thus, the pharmaceutically acceptable carrier must be in a form such that the composition is formulated for parenteral administration, e.g., a liquid.  
Although Zhong does disclose that the pharmaceutically acceptable carrier provides a parenteral formulation, it is unnecessary for a prior art reference to teach this limitation because an intended use of the carrier (i.e., providing a parenteral formulation) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed peptide.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the carrier (i.e., providing a parenteral formulation) is an intended result of the claimed carrier that gives little meaning and purpose to the structure of the claimed composition.  A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
As discussed above for claim 18, Zhong et al. discloses that the pharmaceutically acceptable carrier includes PBS and water.  Thus, the pharmaceutically acceptable carrier disclosed by Zhong is in a form, i.e., a liquid, thereby rendering the composition formulated for parenteral administration.  Therefore, the disclosure of Zhong satisfies the claim limitation as recited in instant claim 19.

Accordingly, Zhong anticipates instant claims 17-19.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,857,197 B2 (Tracey et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Tracey et al. claims:

    PNG
    media_image1.png
    121
    605
    media_image1.png
    Greyscale

(Tracey claim 1).  Thus, the ‘197 claimed method is directed to a method of using the instantly claimed composition comprising a peptide having the amino acid sequence FSSE.  Note that the instant composition only requires the peptide in claim 17.  As such, the administration of a therapeutically effective amount of P5779 constitutes a composition comprising the peptide.  Tracey et al. also claims where the P5779 is administered in a pharmaceutically acceptable carrier (Tracey claim 12).  Although Tracey et al. does not expressly claim where the pharmaceutically acceptable carrier provides a parenteral administration, since Tracey et al. claims that the peptide is administered in a pharmaceutically acceptable carrier it would follow that the composition is formulated for parenteral administration.  Tracey et al.’s claims 2-11 further limit the method of use.  Therefore, the ‘197 claimed invention anticipates the instantly claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654